OPINION
BY THE COURT:
The above-entitled cause is now being determined on defendant-appellee’s motion for rehearing. Grounds were set out under four separately numbered and stated specifications. Counsel has followed the form usually used in motions for new trial and no memoranda or brief accompanies the motion.
1 We find nothing in the specification that was not eonsidered by us before we signed the original opinion, and therefore, the same will be overruled.
BARNES, P. J., HORNBECK and GEIGER, JJ., concur.